
	

114 HR 5264 IH: To expand the uses of certain revolving funds of the Library of Congress and to clarify the authority of the Library of Congress to accept gifts and bequests.
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5264
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2016
			Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To expand the uses of certain revolving funds of the Library of Congress and to clarify the
			 authority of the Library of Congress to accept gifts and bequests.
	
	
		1.Expanding uses of certain Library of Congress revolving funds
 (a)National Audiovisual Conservation Center FundSection 101 of the Library of Congress Fiscal Operations Improvement Act of 2000 (2 U.S.C. 182a) is amended—
 (1)in the heading, by striking duplication; and (2)in subsection (a)—
 (A)by striking duplication and delivery services provided by the Librarian and inserting the following programs and activities of the Librarian; (B)by striking the period at the end and inserting a colon; and
 (C)by adding at the end the following new paragraphs:  (1)Services related to the duplication and preservation of audiovisual materials and associated collections.
 (2)Storage, inspection, and delivery of audiovisual materials and associated collections.. (b)Revolving Fund for Gift Shop and Related ServicesSection 102 of such Act (2 U.S.C. 182b) is amended—
 (1)in the heading, by striking gift shop and all that follows and inserting sales and other services; and (2)in subsection (a), by adding at the end the following new paragraphs:
					
 (5)Traveling exhibitions and exhibition materials. (6)Training..
 (c)Inclusion of Tribal Governments in FEDLINK ProgramSection 103(f)(1) of such Act (2 U.S.C. 182c(f)(1)) is amended by inserting after Federal Government, the following: tribal governments (as defined in section 502(c)(3)(B) of title 40, United States Code),. 2.Authority of Library of Congress to accept gifts and bequests (a)Expanding types of gifts that may be acceptedThe first undesignated paragraph of section 4 of the Act entitled An Act to create a Library of Congress Trust Fund Board, and for other purposes, approved March 3, 1925 (2 U.S.C. 160), is amended—
 (1)in the first sentence, by striking in the name of the United States and all that follows and inserting the following: in the name of the United States and in the interest of the Library, its collections, or its service gifts or bequests of personal property, nonpersonal services, voluntary and uncompensated personal services, or money for immediate disbursement.;
 (2)in the second sentence, by inserting of money after bequests; and (3)in the third sentence, by striking enter them and inserting enter the gift, bequest, or proceeds.
 (b)Treatment of gifts of securitiesThe first undesignated paragraph of section 4 of such Act (2 U.S.C. 160) is amended by inserting after the first sentence the following new sentence: In the case of a gift of securities, the Librarian shall sell the gift and provide the donor with a receipt from the proceeds of the sale..
			
